DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 06/12/2020 and 07/14/2021. The information disclosure statement(s) have/has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
planned travel route obtaining part in claims 1, 6, 7, and 8.
recommended lane obtaining part in claims 1 and 7.
recommended region obtaining part in claims 1, 6, 7, and 8.
a determining part in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4 and 5 objected to because of the following informalities: use of the term “any one of “ in line 1 of each claim 4 and 5.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MUDALIGE et al., US 20170113665, herein further known as Mudalige, in view of ANTONY, US 20190113351, herein further known as Antony.
Regarding claim 1, Mudalige discloses a vehicle control system (paragraph 40, controller 22 controls the operation of the vehicle 12, including steering, brake, throttle, etc., see also at least FIG. 1) comprising: a planned travel route obtaining part that obtains a planned travel route of a vehicle; a recommended lane obtaining part that obtains a recommended lane on which the vehicle is to travel, based on the planned travel route (paragraph 44, algorithm obtains the predicted path 88 (i.e. planned travel route obtaining part) of the host vehicle 80, and refines that predicted path based on the geometry of the intersection ; a recommended region obtaining part that obtains a recommended region that the vehicle is to travel in an intersection included in the planned travel route, based on the planned travel route (paragraph 14 the method determines a predicted path of the host vehicle as the host vehicle travels through the intersection, and regions can be determined differently for different intersection types AND paragraph 41-43, roadway intersection 42,  illustrates roadways 44 and 46 which cross defining an intersection region 48 (i.e. a recommended region)).
However, Mudalige does not explicitly disclose a system wherein a vehicle control part travels along the recommended lane when a distance between the vehicle and the intersection is greater than or equal to a threshold value, and controls the vehicle to travel the recommended region at the intersection when the distance between the vehicle and the intersection is less than the threshold value.
Antony teaches a system wherein a vehicle control part that controls the vehicle to travel along the recommended lane when a distance between the vehicle and the intersection is greater than or equal to a threshold value, and controls the vehicle to travel the recommended region at the intersection when the distance between the vehicle and the intersection is less than the threshold value  (paragraph 118, the vehicle computing system can determine that the one or more intersection criteria are satisfied based on a comparison of the intersection distance (and by the same method the intersection distance less than a threshold distance)).
Therefore, from the teaching of Antony it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mudalige to include a system wherein a vehicle control part that controls the vehicle to travel along the recommended lane when a distance between the vehicle and the intersection is greater than or equal to a threshold value, and controls the vehicle to travel the recommended region at the intersection when the distance between the vehicle and the intersection is less than the threshold value in order to satisfying one or more path modification criteria, and activating, by the computing system, one or more vehicle systems to modify the path of the autonomous vehicle.
Regarding claim 2, the combination of Mudalige and Antony disclose all elements of claim 1 above.
Mudalige discloses further a determining part that determines whether to perform control of the vehicle using the recommended region, based on a positional relationship between the vehicle and the intersection (paragraph 57, the algorithm makes the determination of a turn at a certain confidence level, and where the host vehicle 80 will be located, and in particular the location of the host vehicle 80 in the intersection 42 (i.e.  relationship between the vehicle and the intersection) and algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed, AND paragraph 42-44, the area inside and around the intersection region 48 is segmented into different 
Furthermore, Antony teaches a determining part that determines whether to perform control of the vehicle using the recommended region, based on a positional relationship between the vehicle and the intersection (paragraph 93 and 112, one or more portions of the method 1000 can be implemented as an algorithm on the hardware components of the devices described herein (e.g., as in FIG. 1) to, for example, determine a path of an autonomous vehicle and modify the path of the autonomous vehicle (i.e. whether to perform control of the vehicle) based on navigational inputs (i.e. intersection region) including decoupled navigational inputs).
Therefore, from the teaching of Antony it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mudalige to include a determining part that determines whether to perform control of the vehicle using the recommended region, based on a positional relationship between the vehicle and the intersection in order to satisfying one or more path modification criteria, and activating, by the computing system, one or more vehicle systems to modify the path of the autonomous vehicle.
Regarding claim 3, the combination of Mudalige and Antony disclose all elements of claim 1 above.
Mudalige discloses further a system wherein the recommended region is identified as a region based on map information (paragraph 38, algorithms can use any information that is available to identify necessary parameters, such as a map database, where the specific location of the intersection and the host vehicle may not need to be overly accurate) including link data representing, for each traveling direction, a road connection relationship and lane data representing lanes present on roads (paragraph 41, a roadway intersection 42, includes , the region connecting the lane that can enter the intersection to the lane that can exit from the intersection (paragraph 63, algorithm determines whether it is safe to enter the intersection 42 (i.e. lane that can enter) at decision diamond 270, and if so, continues through the no-waiting region 94 or 106 and exits the intersection 42 (i.e. lane that can exit) at box 272).
Regarding claim 4, the combination of Mudalige and Antony disclose all elements of claim 1 above.
Mudalige discloses further a system wherein the recommended region is identified based on travel paths obtained when a plurality of probe vehicles have traveled through the intersection (paragraph 40, vehicles include map database which stores map information at any level of detail that is available, including specific information about intersections, such as the number of lanes, the lane travel patterns, etc., vehicles also include a wireless port 24 that allows the vehicle to wirelessly transmit and receive messages (i.e. travel paths obtained) from many sources, wireless port 24 also allows the V2V communications (i.e. probe vehicles have traveled through the intersection) (wherein the V2V communications include map data obtained from vehicle paths)).
Regarding claim 5, the combination of Mudalige and Antony disclose all elements of claim 1 above.
Mudalige discloses further a system wherein the control that allows the vehicle to travel along the recommended lane is control that detects section lines present on a left and a right side of a travel lane on which the vehicle travels, and allows the vehicle to travel in an area enclosed by the section lines (paragraph 69, algorithm can use images from a forward vision camera to identify the color and type of lane marking (i.e. , detects section lines) such as dash lines, solid white lines, solid yellow lines etc., for example, left turn lanes are often designated by solid yellow lines, which when identified by the camera, can provide an indication to the algorithm that the host vehicle 324 is turning into a left turn lane to make a left turn, AND paragraph 8, vehicle vision applications include vehicle lane sensing systems to sense the vehicle travel lane and drive the vehicle in the lane-center).
Regarding claim 6, Mudalige discloses a vehicle control system (paragraph 40, controller 22 controls the operation of the vehicle 12, including steering, brake, throttle, etc., see also at least FIG. 1) comprising: a planned travel route obtaining part that obtains a planned travel route of a vehicle; a recommended lane obtaining part that obtains a recommended lane on which the vehicle is to travel, based on the planned travel route (paragraph 44, algorithm obtains the predicted path 88 (i.e. planned travel route obtaining part) of the host vehicle 80, and refines that predicted path based on the geometry of the intersection 42 depending on whether that information is available, and specifically the locations of the lanes, see also at least FIG. 2, AND paragraph 66, collision assessment algorithms (i.e.  lane obtaining part) use whatever data is available to determine whether the host vehicle 300 is traveling in the travel lane 284 or the travel lane 286, where once that determination is made, then the algorithm will know better whether the host vehicle 300 is changing lanes from the travel lane 284 to the travel lane 286 or turning from the travel lane 286 to the crossing roadway 296); a recommended region obtaining part that obtains a recommended region that the vehicle is to travel in an intersection included in the planned travel route, based on the planned travel route (paragraph 14 the method determines a predicted path of the host vehicle as the host ; and a vehicle control part that controls the vehicle to travel the recommended region at the intersection (paragraph 38-40, present invention proposes collision assessment algorithms that provide information to automatic braking and/or steering control, if necessary, when a vehicle is turning right or left at an intersection, controller 22 controls the operation of the vehicle 12, including steering, brake, throttle, etc.).
Regarding claim 7, all limitations have been examined with respect to the system in claim 1. 
Mudalige discloses further a vehicle control program that causes a computer to function (paragraph 77, computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media. Furthermore the program disclosed in claim 7 can clearly perform on the system of claim 1. Therefore, claim 7 is rejected under the same rationale as claim 1 above.
Regarding claim 8, all limitations have been examined with respect to the system in claim 1. 
Mudalige discloses further a non-transitory computer readable medium storing a vehicle control program that causes a computer to function (paragraph 77, computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313) 446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669